MD TECHNOLOGIES INC.

620 Florida St.

Baton Rouge, La. 70801

(225) 343-7169



 

Date: December 28, 2005



 

 

Jon Trezona

Premier Medical Consultants, Inc.

2401 West Bay Drive, Suite 502

Largo, FL. 33770



 

Re: Letter of Intent for the Merger of Premier Medical Consultants, Inc. and MD
Technologies Inc.



Dear Jon:



1. The Transaction. This letter confirms our agreement in principle that Premier
Medical Consultants, Inc. and its owners ("Premier", the "Company" or the
"Seller") shall sell or cause to be sold to MD Technologies Inc. (the
"Purchaser"), all the assets of the Company (the "Transaction"). The structure
of the Transaction may be, at Purchaser's option, an asset purchase, a stock
purchase, a merger or some other similar transaction.



2. Purchase Price. The Purchase Price and other items of consideration shall be
paid as follows:



The total Purchase Price for the Transaction and a non-compete agreement from
the Company's owners shall be a cash payment equal to 100% of the 2005 gross
operating revenues of Premier. On the date of Closing, Purchaser shall assume
the then current ordinary business liabilities of Company. [CONFIDENTIAL
TREATMENT REQUESTED] shall be paid in accordance with the following schedule:



[CONFIDENTIAL TREATMENT REQUESTED]

to be paid at closing.





[CONFIDENTIAL TREATMENT REQUESTED]

, in accordance with the following schedule:





 

[CONFIDENTIAL TREATMENT REQUESTED]

to be paid in month 13, post closing, if Premier has achieved GAAP Earnings
Before Interest, Taxes, Depreciation and Amortization ("EBITDA") of
[CONFIDENTIAL TREATMENT REQUESTED]
("First Target EBITDA") for the 12 month period emmediately post closing. Should
Premier not achieve the First Target EBITDA, but have achieved EBITDA for the
period of at least
[CONFIDENTIAL TREATMENT REQUESTED]
then the sellers shall receive a portion of the First Earn-Out based on a
formula the numerator of which is the amount of EBITDA exceeding
[CONFIDENTIAL TREATMENT REQUESTED]
and the denominator of which is
[CONFIDENTIAL TREATMENT REQUESTED]
.





[CONFIDENTIAL TREATMENT REQUESTED]

to be paid in month 25, post closing, if Premier has achieved EBITDA of
[CONFIDENTIAL TREATMENT REQUESTED]
("Second Target EBITDA") for the 12 month period wich falls from the 13
th
to the 24
th
month emmediately post closing. Should Premier not achieve the Second Target
EBITDA, but have achieved EBITDA for the period of at least
[CONFIDENTIAL TREATMENT REQUESTED]
, then the sellers shall receive a portion of the Second Earn-Out based on a
formula the numerator of which is the amount of EBITDA exceeding
[CONFIDENTIAL TREATMENT REQUESTED]
and the denominator of which is
[CONFIDENTIAL TREATMENT REQUESTED]
.





At closing Purchaser shall execute two promissory notes, each for the cash
portion of the First and Second Earn-Out amounts in favor of the owners of
Premier and payable on the respective Earn-Out dates and deposit same in and
escrow relationship with Hancock Bank with instructions to release said notes to
the owners of Premier upon presentation of evidence that the approprate Earn-Out
target has been achieved.



At closing Purchaser shall caused to be issued stock in the amount of the
respective Earn-Out amounts in the name of the owners of Premier and deposit
said certificates in and escrow relationship with Hancock Bank with instructions
to release said stock to the owners of Premier upon presentation of evidence
that the appropriate Earn-Out target has been achieved.



The obligation of Purchaser to pay the appropriate Earn-Outs shall be secured by
a pledge of the Premier stock being purchased in the transaction contemplated
hereby, which pledge and stock shall be held in escrow by Hancock Bank.



Should Purchaser be successful in raising capital of at least [CONFIDENTIAL
TREATMENT REQUESTED] at any time during the Earn-Out period, it shall substitute
the two promissory notes with cash.



Should Premier not be able to reach its First or Second Earn-Out Targets as a
result of the occurance of some natural disaster or "act of God", then the time
period during which the respective Target EBITDA needs to be achieved shall be
suspended for as long as the natural disaster or "act of God" is in affect and
shall commence to run after the termination of said natural disaster or "act of
God."



3. Other Deal Points.



TREATMENT OF DEBT. At time of closing, Premier or its owners shall pay from
closing proceeds all company debt, both to third parties and Shareholders.

 

FUTURE ACQUISITIONS.

Purchaser shall pay the owners of Premier a 1% fee on the value of any
acquisitions Purchaser makes of billing companies initially identified and
brought to our attention, and closed with the assistance of the owners of
Premier. This fee commitment would last for the 24 months immediately post
closing of the contemplated transaction.



 

POST EMPLOYMENT AGREEMENT. Jon Trezona shall be retained as consultant in such
fashion as to continue to have health benefits for him and his wife after the
termination of any employment agreement he may have with Purchaser.



CAR ALLOWANCE

. Jon Trezona shall be afforded a car allowance of $1,000.00 per month.





LIFE INSURANCE

. Existing life insurance to be maintained





LONG TERM CARE INSURANCE.

Existing long term care insurance for Jon Trezona and wife to be maintained





COLLECTION AGENCY SERVICES.

Premier shall continue to utilize the services of the collection agency in which
he has an interest as long as pricing is competitive and performance is
excellent. Purchaser shall make a good faith, best efforts commitment for other
subsidiaries of Purchaser to utilize services of Trezona's collection company
where practical as long as pricing is competitive and performance excellent.





4. Definitive Agreement; Closing. The Purchaser and the Seller shall negotiate
in good faith to execute a definitive purchase agreement together with an
employment and non-compete agreements with Jon Trezano and any other employees
of Company deemed "key employees" by Purchaser all of which shall contain terms
consistent with the terms of this letter as well as customary covenants,
representations and warranties, closing conditions, provisions for
indemnification and survival and other customary terms ("Definitive
Agreements"). Purchaser's counsel shall draft the Definitive Agreements and
other agreements necessary to consummate the Transaction. The Definitive
Agreements and all other such agreements must be satisfactory to the parties to
such agreements. The parties will use their best efforts to proceed
expeditiously to consummate the Transaction. We expect that the closing will
take place on or about January 31, 2006. The closing may not occur after May 1,
2006 (the "Final Date") without the mutual consent of the parties.



5. Conditions Precedent. In addition to the other terms and conditions set forth
in this letter, the Purchaser's obligation to proceed is conditional upon:



the completion of financial, business and legal due diligence investigations by
the Purchaser and its advisors of the financial condition, operating results,
business, prospects and material business relationships of the Company, the
results of which investigations shall be satisfactory to the Purchaser in its
sole discretion;



the receipt of all material third party and all governmental consents and
approvals necessary for the consummation of all transactions contemplated
herein, or any necessary modifications of third party agreements, all without
any material expense to the Purchaser;



the absence of any material adverse change since November 30, 2005 in the
Company's businesses, assets, financial condition, operating results, customer,
supplier and employee relations, or business prospects;



Jon Trezano having executed an employment agreement and a non-compete agreement
with Purchaser; and



aproval of the Transaction by the Board of Directors of MD Technologies Inc.



6. Conduct of Business. During the period from the date hereof through the
closing (or the abandonment of the Transaction as provided herein), Seller will
cause the Company to:



conduct its businesses in substantially the same manner as it has been regularly
conducted;



continue making debt service payments to its lenders and not add additionl debt
to the Company;



use reasonable best efforts (i) to maintain the Company's businesses and
employees, customers, assets, suppliers, licenses and operations as an ongoing
business in accordance with past custom and practice and (ii) to satisfy each of
the closing conditions in paragraph 4 hereof;



not enter into any transaction other than in the ordinary course of business or
any transaction which is not at arms-length with unaffiliated persons or
entities; and



except with the written consent of the Purchaser, not increase the compensation
payable to the Company's executives.



7. Access. Seller shall use reasonable efforts to make available all information
(financial or otherwise) reasonably requested by or on behalf of the Purchaser
and its representatives in connection with our due diligence review of the
Company, including at all reasonable times and upon reasonable notice, access to
the Company's books, records, facilities, properties, officers, key employees,
accountants and representatives. The Purchaser will use reasonable efforts to
minimize any disruption to the Company's businesses in connection with its due
diligence efforts.



8. Confidentiality.



(a) The Purchaser shall use reasonable efforts to maintain, and shall cause its
employees and agents to use reasonable efforts to maintain, any confidential
information received from the Company as confidential and shall use reasonable
efforts to protect the same from misuse, espionage, loss or theft. The Purchaser
shall not, and shall cause its employees and agents not to, disclose or use such
confidential information at any time or in any manner other than in connection
with its evaluation of the Transaction contemplated herein.



(b) Notwithstanding the other provisions stated herein, the Purchaser and its
employees and agents shall not be required to maintain information as
confidential if the information:



(i) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving party which constitutes a breach of this paragraph 7, generally
known or available to the public;



(ii) is known to the receiving party at the time of disclosure of such
information;



(iii) is hereafter furnished to the receiving party by a third party, who to the
knowledge of the receiving party is not under obligations of confidentiality to
the Company, without restriction on disclosure;



(iv) is made public by the disclosing party;



(v) is disclosed with the written approval of the disclosing party; or



(vi) is required to be disclosed by law, court order, or similar compulsion or
in connection with any legal proceeding involving the disclosing party and the
receiving party, provided that such disclosure shall be limited to the extent so
required and the receiving party shall give the disclosing party notice of its
intent to so disclose such information and cooperate with the disclosing party
in seeking suitable confidentiality protections.



9. Expenses. Each party will pay (and hold the other parties harmless from) all
of his or its respective expenses incurred in connection with the Transaction;
provided that this provision shall not limit any party's right to include
expenses in any claim for damages against any other party who breaches any
legally binding provision of this letter.



10. Exclusivity.



(a) You acknowledge that the Purchaser will devote substantial time and incur
out-of-pocket expenses (including attorneys', accountants' and consultants' fees
and expenses) in connection with conducting business, financial and legal due
diligence investigations of the Company, drafting and negotiating this letter,
the Definitive Agreement and related documents, arranging financing, obtaining
third party consents and other related expenses (collectively, "Acquisition
Expenses"). To induce the Purchaser to incur Acquisition Expenses, you agree
that from and after the signing date of this letter until the earlier of (i) the
Final Date, or (ii) the date upon which the Purchaser notifies you in writing
that it no longer wishes to pursue the Transaction (the "Exclusivity Period"),
you shall not, nor shall you permit any of your officers, directors, agents or
affiliates to: (A) enter into any written or oral agreement or understanding
with any person or entity (other than the Purchaser) regarding Another
Transaction (as defined below); (B) enter into or continue any negotiations or
discussions with any person or entity (other than the Purchaser) regarding the
possibility of Another Transaction; or (C) except as otherwise required by law,
court order or similar compulsion, provide any nonpublic financial or other
confidential or proprietary information regarding the Company (including this
letter and any other materials containing the Purchaser's proposal and any other
financial information, projections or proposals regarding the Company) to any
person or entity (other than to the Purchaser or its representatives) whom you
know, or have reason to believe, would have any interest in participating in
Another Transaction. The Purchaser will promptly notify you of its decision to
no longer pursue the Transaction pursuant to clause (ii) above. As used herein,
the term "Another Transaction" means the sale (whether by sale of stock, merger,
consolidation or other disposition) of all or any part of the Company or any
material portion of its assets or issued or unissued capital stock.



(b) You hereby represent to the Purchaser that you are not bound to negotiate
Another Transaction with any other person or entity and that your execution of
this letter does not violate any agreement to which you are bound or to which
any of the assets of the Company are subject.



11. Press Release. Prior to the closing and except as may otherwise by required
by law, the timing and content of all press releases and other public
announcements and all announcements to the Company's customers, suppliers,
licensors or employees relating to the Transaction will be determined jointly by
the Purchaser and Seller.



If you are in agreement with the terms of this letter, please sign in the space
provided below and return a signed copy. We will then immediately proceed toward
a rapid closing. We appreciate this chance to work with you and are confident
this transaction will prove mutually beneficial and rewarding.



Very truly yours,

MD Technologies Inc.



 

By:s/ Anthony Maniscalco

Name: Anthony Maniscalco

Title: as agent for MD Technologies Inc.



Agreed and accepted:

Premier Medical Consultants, Inc.



By: s/Jon Trezona

Name: Jon Trezona

Title: Chief Executive Officer

Date: 12/28/2005